DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 6, 9 – 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 95/03358 to De Vos et al. 
Regarding Claims 1 - 4, 9, 13, and 21.  De Vos et al. teaches a process for making a polyisocyanate based aerogel (Page 1, Paragraph 1).  The aerogels have a porous network structure comprising a polyisocyanate-based polymer such as a polyurethane, polyisocyanurate, or polyurea (Page 2, Paragraph 10; Page 13, Paragraph 5).  The polyisocyanate-based polymer may be prepared by the reaction of a polyisocyanate which is preferably an aromatic polyisocyanate and a substantially fluorinated isocyanate-reactive compound, wherein the particularly preferred substantially fluorinated isocyanate-reactive compounds comprise at least one hydroxyl (OH) group (Page 3, Last Paragraph – Page 6, Paragraph 5).  Fluorinated compounds comprising at least one isocyanate-reactive group and no isocyanate groups are set forth in the instant specification as suitable hydrophobic compounds for use in the disclosed isocyanate-based gels.  It is then reasonably expected that the substantially fluorinated isocyanate-reactive compound is covalently bonded within the porous network and has a solubility in water in the instantly claimed range.
The process of De Vos et al. comprises providing and mixing to form a reaction mixture: 0.5 to 30 weight percent of a polyisocyanate compound; optionally an isocyanate reactive compound such as a polyol or polyamine in an amount of 1 to 60% by weight when present, relative to the total weight of the isocyanate compound; an 
Though De Vos et al. suggests the use of hydrofluorocarbons or carbon dioxide in conjunction with the substantially fluorinated (hydrophobic) isocyanate-reactive compound (Page 4, Line 2), De Vos et al. also teaches hydrofluorocarbons – as well as hydrocarbons, dialkyl ethers, cyclic ethers, hydrochlorocarbons, and mixtures thereof -are all suitably used as solvents in the process (Page 10, Paragraph 2).  Consequently, before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a hydrocarbon, dialkyl ether, cyclic ether, or hydrochlorocarbon solvent in conjunction with the hydrofluorocarbon solvent in the above described embodiment of De Vos et al.  The motivation would have been that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining the aforementioned 
It is also noted that De Vos et al. teaches the substantially fluorinated isocyanate-reactive (hydrophobic) compound and isocyanate compound are combined at temperatures from 50°C to 100°C (Page 7, Paragraph 2).  However, it has been held that patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)   Moreover, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art combine the hydrophobic fluorinated compound and isocyanate compound in De Vos et al. at a temperature at the lower end of the range disclosed by the reference, which is the part of the range which overlaps with the instantly claimed range.  Doing so would be expected to lower heating costs and reduce the time needed to achieve the requisite temperature.
The Office additionally recognizes that the polyisocyanate and hydrophobic compound are combined prior to adding the solvent in the process of De Vos et al. prima facie obvious in the absence of new or unexpected results.  See In Re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04(IV)(C)) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the solvent as the same time as the polyisocyanate and hydrophobic compound, such that the hydrophobic compound is covalently bonded during this step.  The motivation would have been that De Vos et al. teaches the addition of the solvent would provide advantages such as the formation of a homogenous solution and prevention of flocculation of the reaction product (Page 10, Paragraph 1).
De Vos et al. does not expressly describe the aerogel produced as hydrophobic or having water-repelling properties, a cross-linked structure in which the hydrophobic compound is covalently bound, and a content of polyurethane, polyisocyanurate, or polyurea in the instantly claimed range.  De Vos et al. is also silent regarding its water contact angle.  However, De Vos et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties - i.e. a hydrophobic or super hydrophobic aerogel having the instantly claimed properties - would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 5.  De Vos et al. teaches the process of Claim 1 wherein the aerogels produced have a density more generally in the range of 10 to 800 kg/m3 (Page 3, Paragraph 2).
De Vos et al. does not expressly teach the porosity and average pore diameter of the aerogel obtained.  However, De Vos et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties - i.e. an aerogel having a porosity and average pore diameter in the instantly claimed ranges - would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application 
Regarding Claim 6.  De Vos et al. teaches the process of Claim 1 wherein the aerogels produced have a density in the range of 30 to 300 kg/m3 (Page 3, Paragraph 2).
De Vos et al. does not expressly teach the lambda value of the aerogel having the aforementioned density under atmospheric pressure at 10°C.  However, De Vos et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties - i.e. an aerogel having the aforementioned density and a lambda value of the under atmospheric pressure at 10°C in the instantly claimed range - would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 10.  De Vos et al. teaches the process of Claim 1 wherein the aerogels produced may subsequently be ground into particles (Page 13, Paragraph 5; Page 16, Paragraph 6), i.e. the aerogels produced are monolithic aerogels which are optionally ground into particles having smaller dimensions.
Regarding Claim 11.  De Vos et al. teaches the process of Claim 10 wherein the mixture which produces the aerogel is prepared and then may be left standing for a time period of as long as several weeks (Page 12, Paragraph 4), i.e. the monolithic gel is aged.
Regarding Claim 12.  De Vos et al. teaches the process of Claim 1 wherein the polyisocyanate compound may be diphenylmethane-4,4’-diisocyante (Page 7, Paragraph 1).
Regarding Claim 14.  De Vos et al. teaches the process of Claim 1 wherein the combining step is performed in a reaction vessel and may be accomplished by shaking the reaction vessel (Page 12, Paragraph 2).
Regarding Claims 15 and 16.  De Vos et al. teaches the process of Claim 1 wherein a catalyst compound may be a quaternary ammonium hydroxide, alkali metal hydroxide, alkaline earth metal hydroxide, an organometallic compound, or tertiary amine such as N,N-dimethylcyclohexylamine (Page 9, Paragraphs 1 – 2). The reaction is performed at an isocyanate index in the range of 100 and 600 (Page 8, Last Paragraph).  
Regarding Claim 17.  De Vos et al. teaches the process of Claim 1 wherein the solvent may be removed by supercritical drying with carbon dioxide (Page 13, Paragraphs 1 - 3).
Regarding Claim 18.  De Vos et al. teaches the process of Claim 1 wherein the solvent may be a hydrocarbon or dialkyl ether (Page 10, Paragraph 2).

Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that De Vos et al. discloses a process in which the solvent is a hydrofluorocarbon or carbon dioxide.  As discussed in the new grounds of rejection under 35 U.S.C. 103 above, the Office recognizes that De Vos et al. suggests the use of hydrofluorocarbons or carbon dioxide in conjunction with the substantially fluorinated (hydrophobic) isocyanate-reactive compound (Page 4, Line 2).  However, De Vos et al. also teaches hydrofluorocarbons - as well as hydrocarbons, dialkyl ethers, cyclic ethers, hydrochlorocarbons, and mixtures thereof - are all suitably used as solvents in the process (Page 10, Paragraph 2).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining the aforementioned compounds would have been obvious given their known and shared intended use as solvents in the process disclosed by De Vos et al.
B) Applicant argues that De Vos et al. teaches the substantially fluorinated isocyanate-reactive (hydrophobic) compound and isocyanate compound are combined at temperatures from 50°C to 100°C (Page 7, Paragraph 2).  However, as discussed in the rejection under 35 U.S.C. 103 above, it has been held that patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)   Moreover, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date 
C) Applicant’s arguments with respect to Schmidt et al. are hereby moot, as the rejection in view of this reference has been withdrawn in light of the amendments to independent Claim 1.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764